Citation Nr: 1807050	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In July 2015, the Board remanded the claim for further development.  

In January 2017, the Board again remanded the claim.  The Board also decided four issues, including entitlement to service connection for right ear hearing loss which was denied.  The Veteran appealed the Board's decision on the claim for right ear hearing loss to the United States Court of Appeals for Veterans Claims (Court). 

In October 2017, the Court vacated the January 2017 Board decision on the claim for right ear hearing loss, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In December 2017, the Board remanded the claim for right ear hearing loss for development consistent with the Joint Motion.

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As noted, the claim for a TDIU was last remanded in January 2017 for further development.  The RO substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

However, in October 2017 the Court vacated the Board's January 2017 decision on the claim for entitlement to service connection for right ear hearing loss.  In December 2017, the Board remanded the claim in accordance with the Joint Motion, and directed the RO to provide a VA examination addressing the etiology of the disorder.

Adjudication of the claim for a TDIU must be deferred pending compliance with the October 2017 Joint Motion on the claim for right ear hearing loss.  In other words, the claim for a TDIU is intertwined with the service connection claim remanded in December 2017.  A potential grant of service connection for the claim, and any statement made by the VA audiologist on the impact of the right ear hearing loss and the already-service connected left ear hearing loss and tinnitus on employability pursuant to the applicable examination worksheet, would affect adjudication of the TDIU issue.  

Accordingly, the claim is REMANDED for the following action:

1.  Complete the development ordered by the Board in December 2017 on the claim for entitlement to service connection for right ear hearing loss.

2.  Thereafter, readjudicate both claims (the claim for service connection for right ear hearing loss and the claim for a TDIU), considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




